NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       ARTURO AREVALO, Petitioner.

                         No. 1 CA-CR 18-0297 PRPC
                             FILED 9-13-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2003-008555-001
                 The Honorable Karen L. O’Connor, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Arturo Arevalo, Kingman
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones, Judge Michael J. Brown, and Judge Jon
W. Thompson delivered the decision of the Court.
                            STATE v. AREVALO
                            Decision of the Court

P E R C U R I A M:

¶1            Arturo Arevalo seeks review of the superior court’s order
dismissing his petition for post-conviction relief, filed pursuant to Arizona
Rule of Criminal Procedure 32.1. This is the petitioner’s seventh successive
petition since he was re-sentenced in 2007.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that the petitioner has not shown any abuse of
discretion.

¶4            Accordingly, we grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2